DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interlocking connection between the between the adjust valve and the wheel as claimed in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 3 recites: “further comprising: a wheel, wherein the opening degree adjust valve is configured to be driven while interlocking with rotation of the wheel.”  However, both the drawing and specification do not clearly show nor recite how this interlocking connection can be made or how it can function.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites: “further comprising: a wheel, wherein the opening degree adjust valve is configured to be driven while interlocking with rotation of the wheel.”  It is unclear in view of the specification and drawings as to how this connection is made and how it functions.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaskawitz (US 2013/0097987).
Regarding claim 1, Kaskawitz discloses a lawn mower (LM) comprising: a power source; a rotation shaft configured to be rotated by power of the power source; a cutter blade (CE) configured to be rotated by the rotation shaft so as to cut grass: a body portion including a housing (MD) containing the cutter blade, and a grass clippings discharge passage (DO) configured to discharge grass clippings cut by the cutter blade from the housing; a grass clippings container (¶0021 discloses the use of a clippings container) detachably attached to the body portion and configured to contain grass clippings; and an opening degree adjust valve (10), wherein the grass clippings discharge passage includes: an upstream opening connected to the housing; and a downstream opening for ejecting grass clippings to outside of the body portion, wherein the grass clippings container is provided to cover the downstream opening of the grass clippings discharge passage and configured to contain grass clippings ejected from the downstream opening of the grass clippings discharge passage, and wherein the opening degree adjust valve is provided at the downstream opening of the grass clippings discharge passage and is configured to adjust an opening degree of the downstream opening (Figure 2b shows that the valve assembly 10 is provided at the downstream opening of the passage as it spans the entire passageway.  Rotational movement of the valve assembly directly adjusts the downstream opening passage).

Regarding claim 2, Kaskawitz discloses wherein the opening degree adjust valve is driven by operation of an operator (via handle 14).

Regarding claims 4 and 5, Kaskawitz discloses wherein the opening degree adjust valve includes a flap (12) configured to rotate in a substantially horizontal direction (Figures 2A-2B), and wherein the flap is configured to rotate to adjust the opening degree of the downstream opening of the grass clippings discharge passage and an ejecting direction of grass clippings from the downstream opening in the substantially horizontal direction (¶0022 discloses different degrees of opening, if slightly opened the discharge would flow in a substantially horizontal direction), and wherein the downstream opening of the grass clippings discharge passage is provided on one end side in a left-right direction of a rear surface of the body portion, and wherein the flap is configured to rotate in the substantially horizontal direction about a flap rotation shaft (16) provided on a side surface of the one end side of the grass clippings discharge passage, the flap rotation shaft extending in an upper-lower direction. 

Allowable Subject Matter
The further amendment would place the claim into condition for allowance:
-  	Defining the discharge passage with an upstream half and a down stream half and placing the opening degree adjust valve entirely within the downstream half. 
-	Stating the functional ability of the valve:  wherein the opening degree adjust valve is configured to be adjusted so uneven distribution of grass clippings contained in the grass clippings container is reduced.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iida (USPN 7249450).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671